DETAILED ACTION
This Office Action is in response to RCE filed January 31, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Camras et al. (US 2018/0122993) in view of Nakabayashi et al. (US 9,406,852)
Regarding claim 1, Camras et al. disclose a light-emitting device (Fig. 1b) comprising: a substrate (substrate on which LED 160 is formed, see below Nagai et al. reference) ([0031]); a light-emitting device (160); and a phosphor layer (125; three dimensional film) located on the light-emitting device; the phosphor layer comprising: a plurality of phosphor particles (131) ([0024]), and a glass layer (132; entirety of SiO2 coating layer or entirety of composite layer of SiO2 and Al2O3 layer) ([0019]-[0021]), which is a continuous layer that covers surfaces of the plurality of phosphor particles, because (a) the glass layer 132 of Camras et al. comprises portions that are in contact with each other similar to the glass layer 17 having gaps 18 between portions of the glass layer 17 in Fig. 3 of current application, (b) in other words, due to gravity, the portions of the glass layer 132 of Camras et al. are in contact with other since they cannot float and be separated from each other, (c) Applicant does not specifically claim what “a single continuous layer” refers to, and the term “a single continuous layer” does not necessarily suggest that the glass layer is formed in a certain, unspecified way and having a certain, unspecified configuration or structure, (d) silicon dioxide or SiO2 is a well-known glass material as Applicant claims that “the glass layer includes silica” in claim 12, and silica is another name of silicon dioxide, (e) Applicant does not specifically claim what the glass layer refers to, and what it is formed of, and (f) therefore, “a glass layer” can be interpreted to be a layer that comprises or includes, not necessarily consists of, a glass material such as silicon dioxide or SiO2, wherein the phosphor particles are bonded to each other by the glass layer, because the phrase “bonded” “by” does not necessarily suggest that there is no other material excluding the glass layer between the phosphor particles, and an air layer (void between adjacent 131/132) is formed between the phosphor particles.
Camras et al. differ from the claimed invention by not comprising a plurality of light-emitting elements mounted to the substrate, a light-shielding layer covering at least a portion of side surfaces of the light-emitting elements and being disposed between the plurality of light-emitting elements, where the phosphor layer is located on upper surfaces of the plurality of light-emitting elements and an upper surface of the light-shielding layer.
Nakabayashi et al. disclose a light-emitting device (Fig. 3), comprising a plurality of light-emitting elements (5) (col. 18, line 16) mounted to a substrate (2) (col. 18, lines 14-15), a light-shielding layer ((middle portion of) 7 between two light emitting elements 5 in Fig. 3D) (col. 18, lines 18-20) covering at least a portion of side surfaces of the light-emitting elements and being disposed between the plurality of light-emitting elements (5), where a phosphor layer (9 in Fig. 3D) (col. 18, lines 22-25) is located on upper surfaces of the plurality of light-emitting elements and an upper surface of the light-shielding layer.
Since both Camras et al. and Nakabayashi et al. teach a light-emitting device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-emitting device 160 disclosed by Camras et al. can comprise or can be replaced with a plurality of light-emitting elements mounted to the substrate as disclosed by Nakabayashi et al., because (a) Camras et al. disclose a light-emitting device without specifically disclosing where and how it is formed, and how many light-emitting elements are formed on to a substrate, (b) therefore, the plurality of light-emitting elements as disclosed by Nakabayashi et al. can be formed by mounting them to the substrate, which would reduce the manufacturing cost of the plurality of light-emitting elements, and (c) furthermore, when a plurality of light-emitting elements are mounted onto a substrate, the resulting light-emitting device can be employed as an LED as disclosed by Nakabayashi et al.  In this case, the phosphor layer or the three dimensional film 125 disclosed by Camras et al. would be located on upper surfaces of the plurality of light-emitting elements and an upper surface of the light-shielding layer, especially because the preposition “on” does not necessarily suggest “directly on”.
Regarding claim 4, Nakabayashi et al. further disclose for the device according to claim 1 that the plurality of light-emitting elements are controllable independently from each other, which is directed to an intended use of the plurality of light-emitting elements 5 disclosed by Nakabayashi et al.
Regarding claims 11-13, Camras et al. further disclose for the device according to claim 1 that a thickness of the glass layer ((SiO2 portion of) 132) is smaller than a diameter of a first of the phosphor particles (one of 131) that is covered by the glass layer (claim 11), the glass layer ((SiO2 portion of) 132) includes silica (claim 12), and the glass layer ((SiO2 portion of) 132) bonds at least a first of the plurality of light-emitting elements and at least a first of the plurality of phosphor particles, because the verb to “bond” does not necessarily suggest to “directly contact and bond” (claim 13).
Regarding claims 14-16, Nakabayashi et al. further disclose for the device according to claim 1 that the glass layer (9 of Nakabayashi et al. which corresponds to (SiO2 portion of) 132 of Camras et al.) bonds the light-shielding layer ((middle portion of) 7 of Nakabayashi et al.) and at least a first of the plurality of phosphor particles (131 of Camras et al.), because the verb to “bond” does not necessarily suggest to “directly contact and bond” (claim 14), the air layer (void between adjacent 131/132 of Camras et al.) is formed between at least a first of the plurality of light-emitting elements (5 of Nakabayashi et al.) and at least a first of the plurality of phosphor particles (one of 131 of Camras et al.), and between the light-shielding layer ((middle portion of) 7 of Nakabayashi et al.) and at least a second of the plurality of phosphor particles (another of 131 of Camras et al.) (claim 15), and the plurality of light-emitting elements (5 of Nakabayashi et al.) are mounted to an upper surface of the substrate (2 of Nakabayashi et al.) by bumps (element connection sections 3b in Fig. 3D), especially because Applicant does not specifically claim what the bumps refer to, what they are made of, and what they look like (claim 16).
Regarding claim 17, Camras et al. in view of Nakabayashi et al. differ from the claimed invention by not showing that the plurality of light-emitting elements (5 of Nakabayashi et al.) are arranged in a matrix configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of light-emitting elements can be arranged in a matrix configuration, because (a) it would have been obvious to one of ordinary skill in the art that there can be four or more light-emitting elements since, with more light-emitting elements, the light intensity would increase, and the light-emitting device can still be used even when one or two of the plurality of light-emitting elements do not work properly, and (b) when four or more light-emitting elements are used, a matrix configuration of the plurality of light-emitting elements has been commonly used due to its simplicity and ease of manufacturing and more uniform light intensity by the light-emitting device.
Regarding claim 18, Nakabayashi et al. further disclose for the device according to claim 1 that the light-shielding layer ((middle portion of) 7) is in direct contact with said at least a portion of side surfaces of the light-emitting elements (5).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in the REMARKS filed January 31, 2022 are not persuasive, because (a) Applicant does not specifically define what “a single continuous layer” refers to, (b) the glass layer disclosed by Camras et al. is similar to a structure of a polycrystalline silicon layer where there are a plurality of grains of silicon that are in contact with each other, (c) however, no one would say that a polycrystalline silicon layer is not a single continuous layer since a polycrystalline silicon layer has been commonly used as a channel layer of a thin film transistor, and electrons or holes cannot jump between discrete layers, (d) also, if a polycrystalline silicon layer is not a single continuous layer, then a thin film transistor having a polycrystalline silicon layer as a channel layer material would be referred to as having a plurality of channel layers, and (e) therefore, Applicant’s arguments in the REMARKS that the prior art references do not teach the newly claimed “single continuous layer” without first specifically defining what “a single continuous layer” refers to are thus not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiraoka et al. (US 10,903,400)
Yamamoto et al. (US 10,490,711)
Tani et al. (US 9,850,427)
Tian et al. (US 2007/0125984)
Schmidt et al. (US 11,142,683)
Zukawa et al. (US 7,468,145)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J .K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 17, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815